DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,892,812 in view of Ko et al (2011/0019753).
-Regarding claim 1, claims 1 and 2 of U.S. Patent No. 10,892,812  teaches a  transmission apparatus “transmission apparatus” comprising  (see claim 1 of U.S. Patent No. 10,892,812): 
a signal processing circuitry “signal processing circuitry” configured to: 
generate a first modulated symbol sequence “first modulated symbol sequence” and a second modulated symbol sequence “second modulated symbol sequence” from a codeword sequences “codeword sequences” according to a first modulation scheme “first modulation scheme” and a second modulation scheme “second modulation scheme” , respectively; and 
perform precoding and phase change on the first modulated symbol sequence and the second modulated symbol sequence to generate a first transmission signal “first transmission signal” and a second transmission signal “first transmission signal”, respectively; and  
a transmitter “transmitter” configured to transmit, from antennas ” antennas” , the first transmission signal the second transmission signal and a control signal “control signal”, wherein the control signal includes first information “includes first information” and second information “second information”, the first information indicates whether (1) a first matrix “first matrix” or (i) an identity matrix “identity matrix “ is used to perform the precoding, the first matrix being selected from among different precoding matrices “different precoding matrices” based on the first modulation scheme and the second modulation scheme, the second information indicates the first modulation scheme and the second modulation scheme, and the phase change is performed with a phase that changes for each pair of symbol.
Claims 1 and 2 of U.S. Patent No. 10,892,812  does not teach whether the signal processing circuitry generates the codeword sequences according to a defined error correction coding scheme, as claimed.
In similar endeavor, Ko et al teaches that   that a  codeword sequences (“service stream”, claim 5, line 4) can be obtained by generating the codeword sequences according to a defined error correction coding scheme (“error correction-encoding scheme”, claim 5, lines 4-5).
For application, since claims 1 and 2 of U.S. Patent No. 10,892,812  does not teach in detail on how the codeword sequences is obtained, it would have been obvious for one skilled in the art to implement the transmission apparatus, as taught by Ko et al   , in such a way that in the transmission apparatus, signal processing circuitry would generate the codeword sequences  according to a defined error correction coding scheme, so that  the codeword sequences would be obtained, as required and expected in the transmission apparatus, and enhanced with an error correction capability.
-Regarding claim 2, claims 1 and 2 of U.S. Patent No. 10,892,812  teaches a reception apparatus “reception apparatus” comprising (see claim 2 of U.S. Patent No. 10,892,812): 
a receiver “receiver” configured to receive, via antennas “antennas”, a first reception signal “first reception signal”, a second reception signal “second reception signal” and a control signal “control signal”, the first reception signal and the second reception signal including a first modulated symbol sequence “first modulated symbol sequence” and a second modulated symbol sequence “second modulated symbol sequence” to which a transmission apparatus “transmission apparatus” has applied precoding and phase change; and 
a signal processing circuitry “signal processing circuitry” configured to demodulate the first modulated symbol sequence and the second modulated symbol sequence according to the control signal to generate codeword sequences “codeword sequences”,  wherein the control signal includes first information “first information” and second information “second information”, the first information indicates whether (1) a first matrix “first matrix” or (i) an identity matrix “identity matrix” is used to perform the precoding, the first matrix being selected from among different precoding matrices “different precoding matrices”  based on the first modulation scheme and the second modulation scheme,  the second information indicates the first modulation scheme and the second modulation scheme, and the phase change is performed with a phase that changes for each pair of symbols.
Claims 1 and 2 of U.S. Patent No. 10,892,812  does not teach whether the signal processing circuitry decodes the codeword sequences by a decoding scheme corresponding to a defined error correction coding scheme, 
In similar endeavor, Ko et al teaches that   that a  codeword sequences (“service stream”, claim 5, line 4) can be generated at a transmit site according to a defined error correction coding scheme (“error correction-encoding scheme”, claim 5, lines 4-5) and that a codeword sequences (“deinterleaved bits of service stream”, claim 7, lines 21), can be decoded at a receive site by a decoding scheme corresponding to a defined error correction coding scheme (“error-correction decoding scheme”, claim 7, line 22).
For application, it would have been obvious for one skilled in the art to implement claims 1 and 2 of U.S. Patent No. 10,892,812, as taught by Ko et al, in such a way that the codeword sequences would be a codeword sequences generated at the transmission apparatus  corresponding to a defined error correction coding scheme, wherein the reception apparatus, the signal processing circuitry would further decode the codeword sequences by a decoding scheme corresponding to a defined error correction coding scheme, so that the signal processing circuitry would be enhanced with capability of decoding the codeword sequences for error correction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632